DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.
Claim Status
3.  The amendment, filed 11/18/21, has been entered.  Claims 1 and 3-21 are pending. Claim 2 is cancelled. Claims 1, 3-10, and 20-21 are amended. 

4. Upon further consideration, all claims drawn to the elected invention (i.e. Group I, fusion protein will be considered). Claims 12-15 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/14/21. 

5. Claims 1, 3-11, 16, and 18-21 are under examination.

Information Disclosure Statement
6.  The information disclosure statement (IDS) submitted on 11/18/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has 

Withdrawal of Objections/Rejections
7.  The following are withdrawn from the Office Action, filed 05/19/21:
The rejection of claims 1-4, 8-11, 16, 18, and 20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto; however, see maintained rejection for claim 19, below.


New Objection: Objection to Specification
8. The specification is objected to for failure to comply with Sequence Rules because patent applications which contain disclosures of nucleotide and/or amino acid sequences must contain, as a separate part of the disclosure, a paper or compact disc copy disclosing the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements, and this information is missing; see MPEP 2421.03 and 37 CFR 1.52(e) and 1.821-1.825. The paper or compact disc copy is referred to as the "Sequence Listing." Failure to comply with these requirements will result in abandonment of the application under 37 CFR 1.821(g). Extension of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 CFR 1.136. Correction is required to avoid a Notice of Non-Compliance. In the instant case, the specification refers to sequences having 4 or more amino acids but does not recite the required sequence identifier; see pages 11 and 16 in reference to linkers and thus the specification is not in compliance.


New Objection: Claim Objections
9.  Claims 1, 3, and 21 are objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “Plasmodium” (see claims 1, 3, and 21; capitalized to refer to the genus) is properly written “Plasmodium” and “H. influenza” (see line 9; genus name abbreviated and species name misspelled) is properly written as “Haemophilus influenzae”.  Appropriate correction is required.
	
10.  Claim 11 is objected to because of the following informalities:  missing sequence identifiers for sequences of four or more amino acids and/or 10 or more nucleotides (see MPEP 2421.02). Appropriate correction is required.

11.  Claim 16 is objected to because of TWO informalities:  first, claim(s) recite non-elected inventions (e.g. invention drawn to nucleic acids, see lines 3-4). Second, claim 16 depends from a withdrawn claim (see line 4). Appropriate correction is required.  

Maintained Rejection: Claim Rejections - 35 USC § 112
12. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
13. Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is indefinite because it claims specific amino acid residues (i.e. position numbers) in a corresponding sequence without identifying the sequence per se (see line 4). Therefore, ambiguity of scope is introduced because the metes and bounds of the claim cannot be clearly ascertained. Accordingly, clarification is required.

Maintained Rejection: Claim Rejections - 35 USC § 112
14.  Claims 1, 3-11, 16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Instant claims are drawn to, inter alia, fusion protein(s) comprising antigenic amino acid sequence(s) fused at the N-terminus and/or C-terminus of a carrier heterologous protein sequence, wherein the antigenic amino is an antigenic amino acid sequence of a Plasmodium protein and the carrier heterologous protein sequence is a sequence that is immunogenic in humans, the carrier heterologous protein sequence being selected from the group consisting of a cross-reacting material (CRM) of immunogenic fragments thereof; wherein the antigenic amino acid sequence is an antigenic protein which is expressed by Plasmodium at erythrocytic or pre-erythrocytic stage, or antigenic fragments thereof. Therefore, as written, the claims encompass fusion proteins comprising as little as one or more poorly defined fragments of amino acid sequences from Plasmodium arbitrarily fused to as little as a poorly defined fragment of a heterologous carrier protein.
However, it remains the Office’s position that the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of any polypeptide fragment (e.g. which amino acids must be maintained and which may be eliminated) and the claimed functional properties to be maintained (e.g. antigenic, immunogenic, vaccine, etc.).  It is noted that while the description of the ability of a claimed protein sequence fragment may generically describe that protein molecule's function, it does not describe the molecule itself.  Consequently, the specification fails to describe the common structural characteristics that identify the members of this genus and because the genus of sequences is highly variable (i.e. each sequence has a unique structure; see MPEP 2434), the functional characteristics of being antigenic, and/or being immunogenic, and/or the ability to function as a vaccine, is/are insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial 
Nevertheless, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case; see above), without any disclosed correlation between function and structure of the sequence (as in the instant case; see above), then it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences; emphasis added. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. For example, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  In addition, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
In the instant case, there are zero adequately described species comprising immunogenic fragments of any of the claimed heterologous carrier proteins fused to any antigenic fragments of any Plasmodium proteins, having the functional properties of, for example, the ability to function as a vaccine.  There are no adequately described fusions comprising as little as only Fragment A, Transmembrane Domain T, Receptor binding Domain R, and/or fragments consisting of only residues 1-190 or 1-389 of an undisclosed CRM-197 sequence capable of functioning as a vaccine.  There are no adequately described fusions comprising as little as motifs a, b, c, d, e, or f of the C- terminal region of a Plasmodium MSP3 protein of MSP3-1, MSP3-2, MSP3-3, MSP3-4, MSP3-7, and MSP3-8 capable of functioning as a vaccine. Therefore, the specification also does not provide adequate written description to identify the broad genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the variation of fragments and/or random fusions of fragments, within the genus. Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous fragments and fusions of fragments having both these structural attributes and the claimed functional properties have not yet been identified and thus, it remains the Office’s position that one of skill in the art would not 
Therefore, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).   Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of or the specification supports the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

New Rejection: Claim Rejections - 35 USC § 102
15.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.  Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nussenzweig 1986 (WO 86/05790).
	Nussenzweig teaches vaccine compositions comprising conjugates comprising an immunogenic peptide of an immunodominant epitope of Plasmodium falciparum fused to the C-terminal end of a carrier protein including tetanus toxoid and/or diphtheria toxoid (e.g. see page 6, lines 1-15; and Nussenzweig claims 1, 5 and 7; meeting limitations found in instant claims 1 and 16).
	Therefore, Nussenzweig anticipates the invention as claimed.

New Rejection: Claim Rejections - 35 USC § 102
18.  Claims 1, 3-7, 9-10, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coste 2000 (WO 00/50077).
Coste teaches vaccine compositions comprising immunogen constructs comprising a peptide and Protein D from Haemophilus Influenzae as a carrier (see page 1, lines 3-8; and Coste claims 1, 12; meeting limitations found in instant claims 1 and 16). Coste teaches the peptide is capable of eliciting an immune response against human pathogens and is derived from Plasmodium, including LSA1, LSA3, LSA5, MSP1, MSP3, Pfs25 (e.g. page 10, lines 15-28; meeting limitations found in instant 
Therefore, Coste anticipates the invention as claimed.


New Rejection: Claim Rejections - 35 USC § 102
19.  Claims 1, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metcalf 1997 (US 5,614,382).
	Metcalf teaches carboxy-terminal fusions of foreign antigenic proteins and CRM-197 (e.g. see column 2, lines 1-10; and column 4, lines 47-57; meeting limitations found in instant claims 1 and 18). Metcalf teaches the antigenic proteins include antigens from Plasmodium species (e.g. column 5, lines 43-44; meeting limitations found in instant claim 1).  Metcalf teaches their invention is for useful for generating sufficient quantities of CRM-197 expression products for use in vaccines (e.g. column 2, lines 39-43; meeting intended use limitations found in instant claim 16). 
	Therefore, Metcalf anticipates the invention as claimed. 

New Rejection: Claim Rejections - 35 USC § 103
20. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22. Claims 1, 3-7, 9-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coste 2000 (WO 00/50077) in view of Klein et al. 2014 (Design and characterization of structured protein linkers with differing flexibilities; Protein Engineering, Design & Selection 27(10): 325-330). 
	The teachings of Coste are detailed above.  The difference between the prior art and the invention is wherein the peptide linker is (GGGGS)n in dependent claim 11.
	However, Klein teaches linkers for fusion proteins are generally classified into three groups including flexible, rigid and cleavable, and that the most common flexible linker is (GGGGS)n wherein the addition of the polar serine residue reduces linker-
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the vaccine compositions comprising fusions of Plasmodium antigens and Haemophilus Influenzae Protein D carrier proteins, as taught by Coste, by substituting a flexible (GGGS)n linker in order to reduce linker-protein interactions and preserve protein function, as taught by Klein.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make the modification because optimized linkers were art-recognized as important for the construction of multi-functional fusion proteins, in terms of both immunogenicity and conformational dynamics, as taught by Klein.  The person of ordinary skill in the art would have had a reasonable expectation of success because Coste had already taught combining Plasmodium antigens with carrier proteins via peptide linked fusions and Klein had already taught the advantages of using a flexible peptide linker in the design of fusion proteins.  Therefore, the combination leads to expected results because each element 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a product that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the peptide linker); and the substituted element (i.e. (GGGS)n linkers) were already known and already shown to function as linkers for fusion proteins, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one peptide linker for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


New Rejection: Claim Rejections - 35 USC § 103
23.  Claims 1, 3-10, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf 1997 (US 5,614,382) in view of Boes et al. 2014 (WO 2014/174054).
	The teachings of Metcalf are detailed above. The primary difference between the prior art and the invention is that Metcalf is silent on the particular Plasmodium antigen 
	However, Boes teaches similar methods and compositions including vaccine compositions comprising fusion proteins comprising a plurality of Plasmodium antigens including pre-erythrocytic and erythrocytic stage antigens (e.g. abstract; pages 26-27; and Boes claims 1 and 9; meeting limitations found in instant claims 1, 3, and 9). Boes teaches the antigens include LSA-3, MSP3, MSP1-19, CSP (e.g. Boes claim 15; and pages 26-27; meeting limitations found in instant claims 4, 5, 6, 7, 8, and 20). Boes teaches a pre-erythrocytic vaccine would be expected to protect against the infectious form (sporozoite), whereas an erythrocytic asexual blood stage vaccine would be expected to inhibit the invasion and multiplication of the parasite in red blood cells thereby preventing or diminishing severe disease symptoms, whereas a sexual stage vaccine would not protect the person being vaccinated by instead interrupt the cycle of transmission (e.g. page 4, line 28 to page 5, line 7; meeting limitations found in instant claim 3).  Boes teaches the fusion proteins include linkers (e.g. Boes claims 7 and 8; meeting limitations found in instant claim 10). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the vaccine compositions comprising carboxy-terminal fusions of Plasmodium antigenic proteins with CRM-197 carrier proteins made by the methods taught by Metcalf, by including particular Plasmodium antigens, including the pre-erythrocytic and/or erythrocytic stage antigens, thereby arriving at the claimed invention, in order to generate a specific vaccine for malaria, as taught by Boes. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination Plasmodium antigens with the CRM-197 carrier protein; and Boes had already taught an erythrocytic asexual blood stage vaccine would inhibit the invasion and multiplication of the parasite in red blood cells thereby preventing or diminishing severe disease symptoms, whereas a sexual stage vaccine would not protect the person being vaccinated by instead interrupt the cycle of transmission. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Metcalf contains a “base” composition and method of making the composition yielding fusion proteins of Plasmodium antigens and CRM-197 carrier proteins; and Boes contains similar compositions and methods wherein the technique of using a pre-erythrocytic and/or erythrocytic antigen, including those specifically claimed, is taught as advantageous.  Therefore, one of ordinary skill in the art would have recognized that applying the known techniques taught by Boes would have yielded predictable results (i.e. the same advantages for each antigen type) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Conclusion
22. No claims are allowed.

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 5, 2022